IN THE SUPREME COURT OF PENNSYLVANIA

In the Matter of                           :   No. 2499 Disciplinary Docket No. 3
                                           :
LOUIS ALFRED PICCONE                       :   Board File No. C1-18-177
                                           :
                                           :   (United States Patent and Trademark
                                           :   Office, Proceeding No. D2015-06)
                                           :
                                           :   Attorney Reg. No. 55347
                                           :
                                           :   (Out of State)


                                          ORDER


PER CURIAM


              AND NOW, this 14th day of December, 2018, upon consideration of the

responses to a Notice and Order directing Louis Alfred Piccone to provide reasons

against the imposition of a three-year suspension reciprocal to that imposed by the

United States Patent and Trademark Office, Louis Alfred Piccone is suspended from the

practice of law in this Commonwealth for three years, and he shall comply with all the

provisions of Pa.R.D.E. 217.

       Respondent’s Request for Court-Ordered Subpoena is denied and his Request

for Leave to File Sur-Reply is granted.